It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same hereby is, reversed for error of that court in reversing the judgment of the common pleas court, for the reason that “The petition of the said Everett E. Taylor in the court of common pleas stated no cause of action, and that the opening statement of counsel to the jury on the trial of said cause was in accordance with the averments of *604said petition.” And it appearing to the court that the court of appeals did not consider the further question presented by the petition of the plaintiff in error in said cause, this cause is remanded' to the court of appeals of Lucas county, with directions to consider all other assignments of error stated in the petition in error in that court.

Judgment reversed.

Wanamaker, Newman, Matthias and Johnson, JJ., concur.